DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 69, Fig.3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In an interview conducted on 8 September, 2021, applicant’s representative Tom Spinelli indicated that the figure would be corrected after notice of allowability is issued.
Election/Restrictions
Claims 1-2 and 4-6 are allowable. 
The restriction requirement among Inventions I-II and Species A-K as set forth in the Office action mailed on 13 May, 2021, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3 and 7, directed to nonelected species, are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 8-12, nonelected without traverse. These claims are hereby cancelled. 
Allowable Subject Matter
Claims 1-7 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising: 
an insertion portion, 
an imaging module in a distal end portion of the insertion portion, 
an optical fiber inserted through the insertion portion, optical fiber configured to transmit an optical signal from the imaging module, 

the imaging module comprising;
	an image transducer, 
	an electric-optical converter which converts an electric signal from the image transducer to the optical signal, the optical fiber optically coupled thereto,
	a wiring board comprising first and second surfaces, the wiring board having plural bonding electrodes for bonding the plural core wires, the converter mounted on the first surface, 
	a ferrule with a through-hole, the optical fiber inserted into the through-hole, 
	a block with either plural holes or grooves where the core wires are fixed, the block positioned closer to the second surface than the first surface, wherein a surface of each of the grooves or holes is a conductor electrically connected to a ground electrode of the image transducer, 
the shielding wires are bonded to the conductor via a second conductor. 
Nakamura (US PGPUB 2013/0182099) teaches an endoscope with the insertion portion, the optical fiber, an electric cable, the image transducer, the electric-optical converter and the ferrule. 
Motohara (US PGPUB 2015/0318924) teaches an endoscope with the insertion portion, the optical fiber, an electric cable, a wiring board with a bonding electrode for the electric cable, the image transducer, the electric-optical converter and the ferrule. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795